UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6064


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLETTE DUFRAY JOHNSON, a/k/a Charlotte Johnson,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:10-cr-00093-BR-1)


Submitted:   February 27, 2014                Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlette Dufray Johnson, Appellant Pro Se. Jason Harris Cowley,
Assistant United States Attorney, Susan Beth Menzer, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Charlette Dufray Johnson seeks to appeal the district

court’s order denying without prejudice Johnson’s pro se motions

to vacate her sentence * and for a hearing on that motion.                                This

court     may    exercise       jurisdiction          only    over   final     orders,      28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

                “A judgment in a criminal case becomes final after

conviction        and    imposition        of    sentence.”          United     States      v.

Hartwell, 448 F.3d 707, 712 (4th Cir. 2006).                          Although Johnson

previously        was     convicted        and       twice    sentenced,       this   court

recently vacated her criminal judgment in part and remanded for

resentencing.            Because     the    resentencing        hearing      has   not     yet

occurred, no final judgment has been entered in the district

court.      We conclude the order Johnson seeks to appeal is neither

a   final    order       nor    an   appealable        interlocutory      or    collateral

order.

                Accordingly,         we    dismiss      the    appeal     for      lack    of

jurisdiction.           We deny as moot Johnson’s motion to expedite.                      We

dispense        with     oral    argument        because      the    facts      and   legal


      *
       This motion was not brought pursuant to 28 U.S.C. § 2255
(2012).



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3